ira Pflid /§€:,A “'H'O/‘~H§OZ_

»._¢
C\DOO\IO\VI-I>L»Nr-

NNN[\J[\JN[\)Nr-¢\-»-a»-d>-d»_¢>-dv-¢-d
NG\'~J`I-DWN\-‘C\OOO\]O\(J\-PWN'_‘

N
00

29

30

31

32

33

34

35

36

37

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 1 of 27

 
    

F"

.`,s;; . _
J.. _m.__… ».,...

Edward D. Fagan, Pro Se

590 NE Wavecrest Way 1 291 C "

Boca Raton, FL 33432 FEB 2 us

Tel. (561) 757-5432 am

Email: faganinternational@ gmail.com B¥ \"»"ES"F¢¥YY¢
Applicant Pro Se

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

CASE# §§ C :§. 9 m §§ ~§. Q§C/

 

 

In Re:
Application of EDWARD D. FAGAN
pursuant to 28 U.S.C. § 1782 for Judicial Assistance in
obtaining evidence from BANK OF AMERICA
J. P. MORGAN CHASE a/k/a CHASE and
CREDIT REGISTRY CORP.
for use in a Foreign Tribunal and Proceeding

 

APPLICATION FOR JUDICIAL ASSISTANCE
PURSUANT TO 28 U._S.C. 8 1782 TO AID IN FOREIGN PROCEEDING

EDWARD D. FAGAN (hereinafter “Applicant”), acting as a pro se Applicant,
hereby makes the following application for limited judicial assistance pursuant to 28 U.S.C. §
1782 to aid in Foreign Proceeding(s) Which is now pending before and being investigated by the
South African Police Services - Serious Comrnercial Crimes Unit - SAPS # 3471/ 1/2()19 - and
hereby requests an order directing production of documentary evidence that is in the custody,
possession and/or control of Witnesses BANK OF AMERICA, J. P. MORGAN a/k/a CHASE
and CREDIT REGISTRY CORP. which are found in and which do business in this District, and
respectfully shows the Court the following:

I. INTRODUCTION
l. This Application for Judicial Assistance is to obtain evidence as allowed pursuant to

Section 1782(a), and the US Supreme Court in Intel v. Advanced Micro Devices, Inc.,

 

ln Re; Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Ba.nk of America`
IP Morgan Chasc a/k/a Chasc and Crcdit chistry Corp for usc in a Forcigrl Tribunal and Procccding - - - - Pag€ l

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 2 of 27

3.

542 U.S. 241 (2004) so that the evidence obtained from persons and entities residing
and/or found within this judicial district so that evidence “ . . . for use in a proceeding
in a foreign or international tribunal, including criminal investigations conducted
before formal accusation.”

As explained below, Applicant, his partners and predecessors (hereinafter collectively
referred to as “Applicant”) are victims of internet fraud and crimes, which are a new
twist on the long standing “Nigerian Scams”, involving inheritance monies. 1

Monies involved in the fraud and crimes against Applicant were hinneled through
accounts that were opened and maintained with the Witnesses BANK OF AMERICA
(hereinafter “BOA”), J.P. MORGAN a/k/a CHASE (hereinafter “CHASE”) AND
CREDIT REGISTRY CORP. (hereinafter “CREDIT REGISTRY”) are located in and
found in this District.

The evidence sought (i) is limited to the two accounts and the two different transfers
that occurred through BoA and CHASE accounts, listing CREDIT REGISTRY as the
beneficiary, in May and June 2017 (as identified in Par. 21) and (ii) is to be used in
the Foreign Proceeding pending before and being investigated by the South African
Police Services - Serious Commercial Crimes Unit - SAPS # 3471/1/2019. A copy
of SAPS # 3471/1/2019 and police docket sheet is attached as Exhibit 1.

The South African Police Services investigation has been assigned to Captain Eric
Chiloane of the South African Police Services - Serious Cornrnercial Crirne Unit, at

419 Unit 22 Buthongo Building, Car Visagie and Andries Streets Pretoria, Email

address below ChiloaneEric@saps.og.za

 

1

Applicant acquired and is the assignee and owner of 100 % of the rights and interests of

his partners and predecessors, including but not limited as relates to this Application Russ
Daneluk and Rick Quigley. Attached collectively as Exhibit 2.

 

In Re: Application ofEdward I-`agan against pursuant to 28 U.S,C. § 1782 for Judicial Assistance in obtaining evidence from Bank ofAmerica.

]P Morgan Chase a/k/a Chasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€ 2

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 3 of 27

6.

The Applicant has been requested to and will return to South Africa to provide
additional information so that the South African Police Services ~ Serious
Commercial Crime Unit - which will in turn share the information with and that they
will share that information with the South African Department of Justice and South
Africa’s Branch of Interpol, who will also be investigating and who will prosecute all
the persons involved with the crimes against Applicant and who actually received the
monies that were transferred through the Witnesses BoA, CHASE and CREDIT

REGISTRY.

ll_ FACTS RELATED TO THE APPLICATION

l.

Applicant is a victim to a scheme that involved electronic communications sent to an
American Woman from Idaho (hereinafter “The Idaho Woman”) who was allegedly
an heir to inheritance monies and assets that were held in Nigeria, but which could be
transferred to the United States.

The inheritance monies and assets to which The Idaho Woman claimed entitlement
allegedly came from her deceased father (hereinafter “lnheritance Monies”) and were
allegedly lawfully earned during the course of her father’s contracting business(es) in
Africa.

The ldaho Woman came to know a Canadian national who she allegedly met from her
mother.

The ldaho Woman and The Canadian Natioual supposedly became engaged

The Canadian National was a relative of one of Applicant’s predecessors

The ldaho Woman and The Canadian Man (and later Applicant) were told that in
order to get The lnheritance Monies to be transferred certain monies for fees,

services, customs, duties and other charges had to be paid.

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank ofAmerica,

IP Morgan Chasc a/k/a Chasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€ 3

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 4 of 27

. Prior to approaching Applicant, The ldaho Woman and The Canadian National

allegedly exhausted all their resources and were unable to complete the transfer.

. They then approached Applicant, to induce them to provide additional assistance,

documents and monies.

. Applicant was offered rights and interests to The lnheritance Monies assuming

Applicant would provide the additional monies, resources and assistance to get The
lnheritance Monies transferred into account(s) where they could then be legally
distributed to the interested persons.

Applicant provided with documents in which The ldaho Woman purportedly

transferred her interests in The lnheritance Monies to The Canadian National.

. On their face, the documents appeared to be legitimate and there appeared to be no

reason to doubt that The lnheritance Monies existed and could be legally transferred

. At all times, Applicant believed that The lnheritance Monies actually existed, the

rights to The lnheritance Monies were legitimate and he could lawfully acquire an

interest in the monies and assets.

. At all times, Applicant Was committed to the fact that before anyone was entitled to

receive and take any of The lnheritance Monies that all taxes, customs duties,
transfer fees and other government and regulatory compliance requirements were
met and that when the money was actually transferred, it would be clean and not the

subject of any illegal or unlawful activity.

. Applicant considered this to be a lawful business investment to which they would

contribute time, energy and monies in exchange for the return of The lnheritance

Monies.

. From 2016 to present, Applicant was solicited to assist in getting The lnheritance

 

 

In Re: Application ofEdward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank ofAmerica,
]P Morgan Chasc a/l</a Chasc and Crcdit chistry Corp for usc in a l"orcign Tribunal and Procccding - - - - Pag€ 4

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 5 of 27

10.

ll

12.

13.

14.

Monies lawfully transferred because The ldaho Woman and The Canadian National
had exhausted all their resources, were unable to complete the transfer and needed
additional assistance and monies.

The American woman and The Canadian National gave Applicant documents and
information that was used by the scheme’s coordinators and which to documents and
information were intended to convince Applicant about the existence of the alleged
inheritance monies and the bona fides of what the scheme’s coordinators said was
needed to be done in order to get the release of The lnheritance Monies.

Applicant was told (verbally and in Writing) that what was needed to ensure the
transfer of The lnheritance Monies was the payment of various fees, invoices, costs
or other monies to persons and entities who had accounts at various banks in the

United States.

. Applicant was presented with various documents all of which were transmitted by

email or text messages and in which the domain names, email addresses and
documents themselves appeared on their face to be authentic.

ln reality, the documents and information presented to Applicant were fakes and
were part and parcel of an elaborate scheme designed and intended to trick Applicant
to transfer monies to accounts throughout the United States and as relates to this
Application, to accounts that were maintained by the Witnesses BoA, CHASE and
CREDIT REGISTRY in this District.

Some of the persons who are the subject of the investigation pending before and
being investigated by the South African Police Services - Serious Commercial
Crimes Unit - SAPS # 3471/1/2019 have already been identified

'l`he identity of other persons and entities as well as the persons / entities behind the

 

ln Re: Application of Edward Fagan against pursuant to 28 U.S.C, § 1782 for Judicial Assistance in obtaining evidence from Ba.nk of America,
]'P Morgan Chasc a/k/a Chasc and Crcdit chistry Corp for usc in a Forcign Trihunal and Procccding - - - - Pag€ 5

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 6 of 27

scheme can only be discovered through the information subpoenaed from Witnesses
BoA, CHASE and CREDIT REGISTRY - and those persons relationships to the
persons in South Africa are important to the investigation of South African Police
Services - Serious Commercial Crimes Unit - SAPS # 3471/1/2019.

15. The persons involved created (i) fake domain names disguising themselves as banks,
financial institutions and government agencies; (ii) fake government agency
letterheads and documents; and (iii) fake bank and financial institution letterheads
and documents

16. By way of example, attached are examples of the fake emails originating from fake
domain addresses and transmitting forged documents:

a. Exhibit 3 - Email from Domain Name - “dra:liissue.com” - masquerading as
a “Chase Bank” domain and email name / address. ln reality, the domain
name “draftissue.com” and the email addresses associated with it are / were
not Chase Bank emails, the documents being transmitted were not authentic
Chase documents and the domain was owned and operated out of South
Africa by the woman who is the subject of the pending criminal investigation
in South Africa.

b. Exhibit 4 - proof that the domain name “draftissue.com” is NOT a Chase
Bank domain name but is owned and operated by the South African woman
who is the subject of the pending criminal investigation in South Africa and
who is one of the wrongdoers in the internet crimes committed against
Applicant.

c. Exhibit 5 - Email from Domain Name ~ “fddic.com” - masquerading as the

United States Government’s Federal Deposit Insurance Corporation (“FDIC”)

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Ba.n.k ofAmerica,
]'P Morgan Chasc a/k/a Cl'lasc and Crcdit chistry Corp for use in a Forcign Tribunal and Procccding - - - - Pag€ 6

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 7 of 27

domain and email name / address. ln reality, the domain name “fddic.com”
and the email addresses associated with it are / were not official US
Government FDIC emails, the documents being transmitted were not
authentic US Government FDIC documents and the domain was owned and
operated out of South Africa by the woman who is the subject of the pending
criminal investigation in South Africa.
d. Exhibit 6 - proof that the domain name “draftissue.com” is NOT a Chase
Bank domain name but is owned and operated by the South African woman
who is the subject of the pending criminal investigation in South Africa and
Who is one of the wrongdoers in the internet crimes committed against
Applicant.
17. Using the fake, forged and false documents, tricked Applicant into believing that T he
lnheritance Monies are / were legitimate and could be transferred
18. These fake, forged and false documents purportedly authenticated The lnheritance
Monies and “confirmed” that The lnheritance Monies were held by banks or
financial institutions oversees which will transfer the inheritance assets to banks or
financial institutions in the United States.
19. The above fake forged and false documents were used to get Applicant to transfer the
monies to the BoA, CHASE and CREDIT REGISTRY accounts as set forth in par.
21 below.
20. From 2016 to present, Applicant transferred millions of dollars in an effort to secure
The lnheritance Monies, which combined were alleged to have been in excess of
forty-seven million dollars (47,000,000.00 USD).

21. As relates to the Witnesses the following transfers were made to accounts on which

 

In Re; Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for ludicial Assistance in obtaining evidence from Bank ofAmerica,

]P Morgan Chasc a/l</a Chasc and Crcdit Registry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€’ 7

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 8 of 27

22.

23.

24.

25.

26.

CREDIT REGISTRY was listed as the beneficiary:

a. May 29, 2017 - BoA Account # ')<')<`X'X')OO€SSZZ - $ 30,000.00

b. June 13, 2017 ~ CHASE - Account #')<'X?SXS5078 - $ 50,000.00
Each time Applicant was told to send the money to the BoA and CHASE accounts,
listing CREDIT REGISTRY as the beneficiary, the monies were supposed to secure
the release of The lnheritance Monies in which Applicant acquired an interest and
were helping to secure the patriation of the assets and the payment of all taxes,
customs and duties related to the transfer of inheritance assets.
Applicant was told by the South African Police Services - Serious Commercial
Crimes Unit ~ that they intend to “follow the money” that was, in part, transferred to
/ through the above BoA and CHASE accounts, listing CREDIT REGISTRY as the
beneficiary
Applicant has no recourse or ability on his own - Without the relief granted in this
Application - to be able to present the South African Police Services - Serious
Commercial Crimes Unit - with the account information to assist them in “following
the money” to identify the person(s) or entities, who/which are behind this massive
internet fraud and to whom the monies were transferred after the monies left the
above referenced BoA and CHASE accounts, listing CREDIT REGISTRY as the
beneficiary
Applicants therefore seeks to serve subpoenas upon the witnesses BoA and CHASE
for the limited information related to the two accounts and the two different transfers
that occurred, through the above BoA and CHASE accounts, listing CREDIT
REGISTRY as the beneficiary, in May and June 2017 (as identified in Par. 21).

This application seeks GNLY information related to above referenced two accounts

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for ludicial Assistance in obtaining evidence from Bank of America,
JP Morgan Chasc a/l</a Chasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€ 8

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 9 of 27

and two different transfers that occurred, through the above BoA and CHASE
accounts, listing CREDIT REGISTRY as the beneficiary, in May and June 2017 (as

identified in Par. 21).

27. The Witnesses `BoA, CHASE and CREDIT REGISTRY should have the information

related to above referenced two accounts and two different transfers that occurred,
through the above BoA and CHASE accounts, listing CREDIT REGISTRY as the
beneficiary_, in May and June 2017 (as identified in Par. 21) and specifically where

the monies were transferred and/ or by whom the monies were withdrawn

28. This is all information that the South African Police Services - Serious Commercial

Crimes Unit - suggested that Applicant try to get for them.

29. Applicant is not Seeking to circumvent evidence gathering laws or procedures in

South Africa.

30. Applicant is engaged in a fishing expedition

31. Applicant believes that this application is the best and fastest way to obtain evidence

needed to assist the South African Police Services - Serious Commercial Crimes
Unit - in their investigation and ultimate prosecution of the persons who were behind
the internet fraud and scheme and who will be shown to have directly received and
benefitted from the monies that were transferred through the above referenced two
accounts and two different transfers that occurred, through the above BoA and
CHASE accounts, listing CREDIT REGISTRY as the beneficiary, in May and June

2017 (as identified in Par. 21)

32. Applicant believes that granting the relief requested presents no hardship or burden

to related to information related to above referenced two accounts and two different

transfers that occurred, through the above BoA and CHASE accounts_, listing

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C, § 1782 for Judieial Assistance in obtaining evidence from Bank of America,

JP Morgan Chasc a/k/a Chasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€ 9

 

10

11

12

13

14

15

16

17

18

19

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 10 of 27

CREDIT REGISTRY as the beneficiary, in May and June 2017 (as identified in Par.
21), all of which can be easily provided by the witnesses because the evidence is in
their possession in this district and any electronically stored evidence can easily be
produced from their servers, computer stored files and databases in this district

33. Applicant believes that granting the relief requested on an ex-parte basis is
appropriate as it does not affect the witnesses BoA and CHASE or CREDIT
REGISTRY as this request is only to grant the issuance of subpoenas to which a
Motion to Quash or Objections may be filed. See Macquarie Bank I, 2014 WL
7706908, at *1 (citing In re Letters Rogatory from Tokyo Dist., Tokyo, Japan, 539
F.2d 1216, 1219 (9th Cir. 1976)); IPCom GMBH & Co. KG v. Apple Inc., 61 F.
Supp. 3d 919, 922 (N.D. Cal. 2014) (“It is common for parties to file ex parte
applications, as parties will be given adequate notice of any discovery taken pursuant
to the request and will then have the opportunity to move to quash the discovery or to
participate in it.” (footnote and quotation omitted)).

34. Applicant believes that granting this application is consistent with the principles of
28 U.S.C. § 1782 and Fed R. Civ. P Rule 26. 2

II. WITNESSES ARE FOUND IN THIS DISTRICT
l. The Witness BANK OF AMERICA maintains a branch, with officers, personnel and

a phone number at 20830 108th Avenue SE, Kent, Washington in this District. See

 

2 28 U.S.C. § 1782 provides that testimony shall be taken, and documents / things produced in

accordance with the Federal Rules of Civil Procedure). Fed. R. Civ. P. 26(d) provides that a district court
may authorize early discovery for the parties’ and witnesses’ convenience and in the interests of justice.
See, e.g., 10 Group, Inc. v. Does ]-65, 2010 WL 4055667, at *2 (N.D. Cal. 20/0); Solarbridge Tech. v.
John Doe, 2010 WL 3419/89 (N.D. Cal. 2010) (applicant should be given opportunity through discovery
to identify unknown persons/entities) (cz`tz`ng Gillespl`e v. Civilem', 629 F.Zd 637, 642 (91h Cir. 1980);
Semitool, Inc. v. Tokyo Electron America, Inc_, 208 F.R.D. 273, 275-77 (N.D. Cal. 2002) and Columbz`a
Ins. Co. v. Sees'cancl:v.com, 185 F.R.D. 573, 578-80 (N.D. Cal. 1999) (factors to be considered when
establishing good cause to learn the identity of an unknown entity through early discovery).

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank of America_
JP Morgan Chasc a/k/a Chasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€ 10

 

10
11
12
13
14
15
16
17
rs
19
20
21
22
23
24
25
26

27

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 11 of 27

https://1ocators.bankofamerica.com/wa/l<ent/frnancial-centers-kent-
8 l 3 5 .html?utm_source=GMBlisting&utm_medium=organic

2. The Witrress J.P. MORGAN CHASE a/k/a CHASE maintains a branch with officers,
personnel and a phone number at 23630 104th Avenue, Kent, Washington, in this
District. See
littns:;"110€:11;01‘,ehase.com/scarch!wa! kient?dei}§§€`}§ 1 &in_emr)wrb@/ ZFI..locaii..§sti.ngs‘f/€>Z
F aff’?/éZ.Fbra ncn‘f/§)ZF n a

3. The Witness CREDIT REGISTRY CORP. maintains offices and personnel in this
District (http://www.creditregistry.com/main/contactus.asp) and their address and
contact information as listed are 6226 S fQ 33 Street, Kent WA 98032, Phones Office:
+1 (425) 269-5005 & Fax: +1 (832) 550-4200 and Nigeria Address - NECOM
House, 14th Floor 15 Marina, Lagos Phones Office: +234 (1) 454-8700, +234 (1)
454-8701 and +234 (702) 537-3404.

III. WITNESSES ARE NOT PARTIES OR TARGETS OF F()REIGN
INVES'I`IGATIONS

The Witnesses BANK OF AMERICA, CHASE and CREDIT REGISTRY CORP. are not

parties, nor are they in privy, with any other party in the investigations and proceedings

by the South African Police Services - Serious Commercial Crimes Unit.

IV. THE APPLICATION IS CONSISTENT WITH SUPREME COURT PRINCIPLES

1. The application is consistent with the principles and standards set forth in Intel Corp.
v. Advanced Micro Devices, Inc., 542 U.S. 241, 264 (2004); Consorcio Ecuatoriano
de Telecommunicaciones S.A. v. JAS Foriva)”ding (USA), Inc., No. 11-12879, 2012
WL 2369166(11111 Cir. June 25, 2012); see 111 re Clerz`ci, 481 F.3d 1324, 1331 (llth
Cir. 2007),‘ United Kingdom v. United States, 238 F.3a’ 1312, 1319(11111 Cir. 2001),'

Kulzer v. Esschem. lnc., 390 Fed. Appx. 88, 91 (3a’ Cir. 2010).

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Jud.icial Assistance in obtaining evidence from Bank ofAmerica,
.`1P Morgan Chase a/l</a Chase and Crcdit Rogistry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€ 11

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 12 of 27

2. Further, as reflected by the language of § 1782_, its purpose is to provide federal court
assistance in gathering evidence for use in a foreign tribunal. See Intel Corp. v.
Aa'vanced Micro Devices, Inc., 542 U.S. 241 , 247 (2004),' and Schmitz v. Bernstein
Liebhara’ & Lifshz`tz, LLP, 376 F.3d 79, 84 (Za' Cir. 2004) (§ 1782 has “twin aims,”
i.e., “providing efficient means of assistance to participants in international litigation
in our federal courts and encouraging foreign countries by example to provide similar
means of assistance to our courts”) (internal quotation marks omitted).

V. EVIDENCE SOUGHT IS SPECIFIC/RELEVANT TO F()REIGN
INVETIGTIONS

l. The evidence sought in this Petition is limited lt requests only specific
information related to the above referenced two accounts and two different
transfers that occurred, through BoA and CHASE accounts, listing CREDIT
REGISTRY as the beneficiary, in May and June 2017 (as identified in Par. 21)

2. The evidence sought will be provided to the South African Police Services -
Serious Commercial Crimes Unit - so that they can identify and prosecute the
person(s) or entities, who/which are behind this massive internet fraud and to
whom the monies Were transferred AFTER they left the above referenced two
accounts and two different transfers that occurred, through BoA and CHASE
accounts, listing CREDIT REGISTRY as the beneficiary, in May and J unc 2017
(as identified in Par. 21)

l Vl. EX-PARTE APPLICATION PRESERVES WlTNESS’ RIGHTS TO RAISE
()BJECTIONS TO SUBPOENA VIA MOTION TO OUASH

l. In general, ex parte requests are disfavored and mostly limited to emergency
situations because such requests disrupt and undermine the adversarial system on

which the Court generally operates ln re Judicial Assistance Pursuant to U.S.C. Sec.

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Jndicial Assistance in obtaining evidence from Bank of America.
JP Morgarr Chasc a/l</a Chasc and Cr'edit chistry Corp for use in a Forcign Tribunal and Procccding - - - - Pdg€ 12

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 13 of 27

1782 ex rel. Macquarie Bank Ltd. (Macquarie Bank I)_, 2014 WL 7706908, at *l (D.
Nev. June 4, 2014); In re lntermagnetics Am., Inc., 101 B.R. 191, 192-93 (C.D. Cal.

1989)

. The Ninth Circuit has held that applications for subpoenas pursuant to § 1782 may be

filed ex parte because “[t]he witnesses can . . . raise[] objections and exercise[] their
due process rights by motions to quash the subpoenas.” 111 re Letters Rogatory from

Tokyo Dist., Tokyo, Japan, 539 F.2d 1216, 1219 (9th Cir. 1976).

. § 1782 petitions are regularly reviewed on an ex parte basis. See Macquarie Bank I,

2014 WL 7706908, at *1; ln re Republic of Ecuador, 2010 WL 3702427, *2 (N.D.

Cal. Sept. 15, 2010).

. Consequently, orders granting § 1782 applications typically only provide that

discovery is “authorized,” and thus the opposing party may still raise objections and
exercise its due process rights by challenging the discovery after it is issued via a
motion to quash, which mitigates concerns regarding any unfairness of granting the
application ex parte. See Macquarie Bank l, 2014 WL 7706908, at *1 (citing ln re
Letters Rogatory from Tokyo Dist., Tokyo, Japan, 539 F.2d 1216, 1219 (9th Cir.
1976)); lPCom GMBH & Co. KG v. Apple Inc., 61 F. Supp. 3d 919, 922 (N.D. Cal.
2014) (“It is common for parties to file ex parte applications, as parties will be given
adequate notice of any discovery taken pursuant to the request and will then have the
opportunity to move to quash the discovery or to participate in it.” (footnote and

quotation omitted)).

. Petitioner only seeks the issuance of the subpoena Which is necessary to compel the

Witnesses BoA, CHASE and CREDIT REGISTRY to produce account related

information, related to above referenced two accounts and two different transfers that

 

ln Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank of America,
IP Morgan Chasc a/k/a Chasc and Crcdit Registry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€ 13

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 14 of 27

occurred, through the above BoA and CHASE accounts, listing CREDIT
REGlSTRY as the beneficiary, in May and June 2017 (as identified in Par. 21).

6. In the event Witness BoA or CHASE or CREDIT REGISTRY object to the
requested production, their rights are preserved, and they can file a Motion to Quash

after the subpoenas have been authorized and served on the Witness Bank.

VII. PETITION IS MADE IN COMPLIANCE WITH 28 U.S.C. 8 1782
REOUIREMENTS. CIRCUIT PRECEDENT & SHOULD BE GRANTED

A. The Reqt_liLzments of Section 1782 ant_l Subnoenas Have Been Met

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

28 U.S.C. § 1782(a), which provides:

T he district court ofthe district in which a person resides or is found may order
him to give his testimony or statement or to produce a document or other thingfor
use in a proceeding in aforeign or international tribunal, including criminal
investigations conducted before formal accusation T he order may be made
pursuant to a letter rogatory issued, or request made, by a foreign or
international tribunal or upon the application of any interested person and may
direct that testimony or statement be given, or the document or other thing be
produced, before a person appointed by the court. By virtue of his appointment
the person appointed has power to administer any necessary oath and take the
testimony or statement The order may prescribe the practice and procedure
which may be in whole or part the practice and procedure of the foreign country
or the international tribunal, for taking the testimony or statement or producing
the document or other thing. To the extent that the order does not prescribe
otherwise, the testimony or statement shall be taken, and the document or other
thing produced in accordance with the F ederal Rules of Civil Procedure.

Emphasis added

 

In Re: Application of Edwarcl Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank of America,

]P Morgan Chasc a/k/a Cl'iasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€ 14

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 15 of 27

. Since 1948_, “Congress [has] substantially broadened the scope of assistance federal

courts could provide for foreign proceedings,” pursuant to § 1782. Intel, 542 U.S. at

24 7-48.

. The use of ex parte applications is widespread and, in many cases, unremarked upon

(and thus approved of sub silentio). See, e.g. , In re Request from UK Pursuant to
Treaty Between Gov’t of U.S. & Gov’t of UK on Mut. Assistance in Crimlnal Matters
in the Matter ofDolours Price, 685 F.3d 1, 6 (lst Cir. 2012), cert. denied, 133 S. Ct.
1796 (2013); Brandi-Dohrn v. IKB Deutsche lndustriebankAG, 673 F.3d 76, 78 (2d
Cir. 2012); In re Consorcio Ecuatoriano de Telecommunicaciones S.A. v. JAS
Forwarding (USA), Inc., 685 F.3d 987, 992 (11th Cir. 2012);1n re Clerici, 481 F.3d

1324, 1329 (11th Cir. 2007).

. “The history of § 1782 reveals Congress’ wish to strengthen the power of district

courts to respond to requests for international assistance.” Lo Ka Chun v. Lo To, 858

F.2d1564, 1565 (11th Cir. 1988).

. Congress has granted the district courts broad discretion in granting judicial

assistance under § 1782.1n re Application of Consorcio Ecuatoriano de
Telecommunicaciones S.A., 2012 WL 23 691 66, at *21 (1 1 th Cir. 2012);1n re Clerici,
481 F.3d 1324, 1331 (11th Cir. 2007),' United Kingdom v. United States, 238 F. 3d

1312, 1319(11¢h ctr 2001).

. The district Court has authority to grant § 1782 application for judicial assistance if

the following statutory requirements are metz (1) request must be made “by a foreign
or international tribunal,” or by “any interested person”; (2) request must seek
evidence, whether it be the “testimony or statement” of a person or the production of

“a document or other thing”; (3) evidence must be “for use in a proceeding in a

 

ln Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank ofAmerica,
IP Morgan Chasc a/k/a Chasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€ 15

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 16 of 27

foreign or international tribunal”; and (4) person/entity from whom/which discovery
is sought must reside and be found in the district of the district court ruling on the
application for assistance 28 U.S.C. § 1782(3);1n re Clerici, 481 F.3d at 1332, and

1n re Chevron Corp., 2010 U.S. Dist. LEXIS 4 7034, at *15.

. Once the statutory requirements have been satisfied, the district court should consider

the following factors in deciding whether to exercise the discretion granted under §
1782: (1) whether “the person from whom discovery sought is a participant in the
foreign proceeding,” because “the need for § 1782(a) aid generally is not as apparent
as it ordinarily is when evidence is sought from a nonparticipant”; (2) “the nature of
the foreign tribunal. the character of the proceedings underway abroad, and the
receptivity of the foreign government or the court or agency abroad to U.S. federal
court judicial assistance”; (3) “whether the § 1782(a) request conceals an attempt to
circumvent foreign proof-gathering restrictions or other policies of a foreign country
or the United States”; and (4) whether the request is otherwise “unduly intrusive or

burdensome.” In re Clerici, 481 F.3a' at 1334 (quoting Intel, 542 U.S. at 264-65).

. The Supreme Court has held that § 1782 does not contain a "foreign-discoverability

requirement” - i.e., there is no requirement that the information sought be
discoverable under the law governing the foreign proceeding Intel, 542 U.S. at 253.
The Court has further held that there is no requirement that a § 1782 applicant show
“United States law Would allow discovery in domestic litigation analogous to the
foreign proceeding.” ld. at 263.

Section 1782(a) further “directs judges to provide discovery assistance pursuant to the
Federal Rules of Civil Procedure,” Weber v. Finker, 554 F.3d 13 79, 1383 (11”’ Cir.

2009), so long as the order does not prescribe the practice and procedure of the

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank of America,
]P Morgan Chasc a/k/a Chasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Procccding - - - - Polg€ 16

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 17 of 27

B.

1.

foreign country or the international tribunal.
Applicant Has Met the 8 1782(a) Stat_utorv Requiremen_ts
The complaints pending and ongoing investigations by the South African Police
Services - Serious Commercial Crimes (SAPA # 3471/1/2019) is a foreign
proceeding See 28 U.S. C. § 1 782(a) and In re Letters of Request to Examine
Witnesses, 59 F.R.D. 625, 629 (N.D. Cal. 1973) (“crucial requirement is that the
foreign body exercise adjudicative power and have an adjudicative purpose”).
Applicant is the complainant and a party to the foreign proceeding See 28 U.S.C. §
1782(a) and lntel, 542 U.S. at 256 (stating that an interested person under § 1782

”,

“plainly reaches beyond the universe of persons designated ‘litigant, although there
is “[n]o doubt [that] litigants are included among and may be the most common

example”).

. Applicant seeks only limited evidence in the form of witness testimony and

production of documents relevant to the related to above referenced two accounts
and two different transfers that occurred, through the BoA and CHASE accounts,
listing CREDIT REGISTRY as the beneficiary, in May and June 2017 (as identified
in Par. 21) to help the South African Police Services - Serious Commercial Crimes
(SAPA # 3471/1/2019) “follow the money”, identify and prosecute all the person(s)
and/or entities in addition to the person(s) already being investigated and who
created the fake and false domain names and documents

Applicant seeks discovery from Witness BoA, CHASE and CREDIT REGlSTRY
related to the above referenced two accounts and two different transfers that
occurred, through the BoA and CHASE accounts, listing CREDIT REGISTRY as the

beneficiary, in May and June 2017 (as identified in Par. 21) and that information is

 

In Re: Application nfEdward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank of America,

JP Morgan Chasc a/k/a Chasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Procccding - - ~ - Pdg€ 1 7

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 18 of 27

located and can be found in this District. See 28 U.S.C. § 1782(a).
C. Discretiona;y Factors Favor Granting Applicant’s § 1782 Application
1. Witnesses are Outside Jurisdictional Reach of South African Authorities

a. The Witnesses BoA, CHASE and CREDIT REGISTRY are not the subject of
the criminal investigations pending in South Africa.

b. The Supreme Court held that since “nonparticipants in the foreign proceeding
may be outside the foreign tribunal’s jurisdictional reach , their evidence,
available in the United States, may be unobtainable absent § 1782(a) aid.”
lntel, 542 U.S. at 264.

c. A foreign tribunal has jurisdiction over those appearing before it and can itself
order them to produce evidence ln contrast, nonparticipants in the foreign
proceeding may be outside the foreign tribunal’s jurisdictional reach; hence,
their evidence, available in the United States, may be unobtainable absent §
1782(a) aid. Id. at 264.

d. As such, the relevant evidence, documents and information in BoA, CHASE
and CREDIT REGISTRY’s possession, custody and control are not in the
possession of the foreign tribunal and would be accessible without judicial
assistance in this jurisdiction See In re Chevron Corp., 2010 U.S. Dist. LEXIS
4 703 4, at *20 (noting that Ecuadorian court and tribunal lacked jurisdiction to
compel the individual, who was located in the district and not a party to the
foreign proceedings, to produce the material sought) and ln re Microsoft
Corp., 428 F. Supp. 2d 188, 194 (S.D.N. Y. 2006) Uinding section 1782
assistance unnecessary and improper where the discovery requested was

already in the foreign tribunal ’s possession).

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank of Ameriea`
IP Morgan Chase a/k/a Chasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Procceding - - - - Pag€ 18

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 19 of 27

2. §§ture and Receptifvitv of South African Authorities to Evidence from 1782

Application

3..

Section 1782 (a) specifically provides “T he district court of the district in
which a person resides or is found may order him to give his testimony or
statement or to produce a document or other thing for use in a proceeding in
a foreign or international tribunal including criminal investigations
conducted before formal accusation . . . . “
Section 1782 also authorizes and encourages judicial assistance even as to
foreign proceedings that have not yet commenced or advanced. See 1n re:
Clerici at 1333 n. 12 (citing Intel, 542 U.S. at 248-49).

Section 1782(a) contains no threshold requirement that evidence sought from
a federal district court would be discoverable under the law governing the
foreign proceeding See Intel, 543 U.S. at 24 7,' see also In re Clerz'ci, 481 F.3d
at 1333 n.12.

Applicant needs not meet a foreign discovery requirement, prior to being
entitled to assistance under section 1782. See In re Application of Winning,
2010 WL 1 7965 79 at *10, n. 7.

The receptivity of the foreign proceedings assistance from a U.S. court is one
of the primary goals of § 1782 is to encourage foreign courts to provide
similar assistance to U.S. courts. See ln re Prernises Located at 840 140th
Ave. Ne., Bellevue, Wash., 634 F.3d 557, 563 (9th Cir. 2011).

The Supreme Court has not elaborated on how to evaluate the receptivity of
the foreign court, other than to caution against attempting to conduct in-depth

analyses of the laws of the foreign jurisdiction Intel, 542 U.S. at 263.

 

ln Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank of America,
JP Morgan Chasc a/k/a Chasc and Crcclit chistry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€ 19

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 20 of 27

g. In evaluating the nature of the tribunal and character of the proceedings,
courts in this Circuit have focused on the utility of the evidence sought. ln re
EX Parte Application of Qualcomm Inc., 162 F. Supp. 3d 1029, 1040 (N.D.
Cal. 2016); see also lntel, 542 U.S. at 264.

h. As already explained, the officers leading the investigations by The South
African Police Services ~ Serious Commercial Crimes (SAPA # 3471/1/2019)
have informed Applicant that they welcome the evidence he may able to
secure from this 1782 Application and that they will share that information
with the South African Department of Justice and South Africa’s Branch of

Interpol, who will also be investigating and prosecuting

3. Applicant Is Not Attempting to Circumvent
South African Proof Gathering Restrictions and Policies

a. Applicant is not attempting to circumvent foreign proof-gathering
mechanisms in its efforts to discover the true identities of the persons or
entities behind the internet fraud that was perpetrated against Applicant and
does not have to prove receptivity to show they are not attempting to
circumvent foreign proof-gathering mechanisms See, e.g., In re Chevron, 762
F. Supp. 2d 242, 252 (D. Mass. 2010).

b. Applicants’ request for judicial assistance is only so he can assist in obtaining
the documents showing the trail of the money so that the persons or entities
behind the internet fraud that was perpetrated against Applicant can included
in the South African Police Services - Serious Commercial Crimes (SAPA #
3471/1/2019) investigation See In re Application of Winning, 2010 WL
17965 79 at *10.

4. Applicant Is Not Mage in Bad Faith, for P\_lrr)oses of Harassment or is part

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank of America,
JP Morgan Chasc a/k/a Chasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€ 20

 

 

l\)>-_

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 21 of 27

of a “Fishing Exgedition”

a. In considering applications for 28 USC 1782 judicial relief, district court may

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

consider whether an application contains “unduly intrusive or burdensome
requests,” Intel Corp., 542 U.S. at 265, is “rnade in bad faith, for the purpose
of harassment,” Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1101 n.6
(2d Cir. 1995); ln re Request for Assistance from Ministry of Legal Affairs of
Trinidad and Tobago, 848 F.2d 1151, 1156 (11th Cir. 1988), abrogated on a
different ground by lntel Corp., 542 U.S. at 259; and Matter of Application of
OZCNl Co., Ltd., Case No. C 13-80125 CRB (LB), 2013 WL 5826730, at

*15_16 (N.D.Cal. Oct. 29, 2013)

. Applicant is not attempting to circumvent foreign proof-gathering

mechanisms in its efforts to discover the true identities of the persons or
entities behind the internet fraud that was perpetrated against Applicant and
does not have to prove receptivity to show they are not attempting to
circumvent foreign proof-gathering mechanisms See, e.g., ln re Chevron, 762

F. Supp. 2d 242, 252 (D. Mass. 2010).

. Applicant seeks only the information relevant to the above referenced two

accounts and two different transfers that occurred, through the BoA and
CHASE accounts, listing CREDIT REGISTRY as the beneficiary, in May and
June 2017 (as identified in Par. 21) that the South African Police Services -
Serious Commercial Crimes (SAPA # 3471/1/2019) will be able to “follow
the money” to identify and prosecute all the person(s) and/or entities in
addition to the person(s) already being investigated and who created the fake

and false domain names and documents

 

ln Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank of America,
IP Morgan Chasc a/k/a Chasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Pr'occcding - - - - Pag€ 21

 

 

l\)>_-

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 22 of 27

. Application Not Undulv Burdensome or Intrusive

a. The requests made by Applicant are narrowly tailored to only testimony,

information, documents and evidence that are directly related to the above
referenced two accounts and two different transfers that occurred, through the
BoA and CHASE accounts, listing CREDIT REGISTRY as the beneficiary, in
May and June 2017 (as identified in Par. 21) that the South African Police
Services - Serious Commercial Crimes Unit Investigation (SAPA #
3471/1/2019) and those documents are / should be in the possession, custody
and control of BoA, CHASE and CREDIT REGISTRY. As such the request
is neither overly broad nor burdensome See In re Consorcio Ecuatoriano,

2012 WL 2369166,at *20 n. 7 and Intel, 542 U.S. at 265.

. The evidence requested is “relevant to the foreign proceeding”, to wit: the

foreign proceedings by the South African Police Services - Serious
Commercial Crimes Unit Investigation (SAPA # 3471/1/2019). See 1n re Dr.
Braga, 789 F. Supp. 2d at 1304,' compare In re Consorcio Ecuatoriano, 2012
WL 2369166 at *24 (holding that the discovery is plainly relevant to the
foreign proceedings where they formed the basis for the defenses in those
proceedings), Kang v. Noro- Moseley Partners, 246 Fed. App ’x. 662, 664

(1 1 th Cir. 2007) (denial only due to “irrelevance of requested discovery to the

nature of the foreign proceedings ").

. Applicants’ requests are not unduly intrusive and seek only testimony,

information, documents and evidence relate to the money trail that will lead to
persons or entities behind or who were art of the internet fraud to Which

Applicant fell victim and which documents are highly relevant to the issues

 

lri Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank ot`Amei'ica,
]P Morgan Chasc a/k/a Cliasc and Crcdit chistry Corp for usc in a Forcign Tribunal and Procccding - - - - Pag€ 22

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 23 of 27

being considered in the foreign proceeding by the South African Police

Services - Serious Commercial Crimes Unit Investigation (SAPA #

3471/1/2019).

. Because the Witnesses BoA, CHASE and CREDIT REGISTRY are not

participants in nor subject to the jurisdiction of the South African
investigating authorities, it is uncertain that the relevant information related to
the true identities of the persons and entities behind the internet fraud against
Applicant can be accessed in the absence of the granting of this request, as
such are “outside the foreign tribuna`l’s jurisdictional reach.” See lntel, 542
U.S. at 244.

The documents in Witnesses BoA, CHASE and CREDIT REGISTRY’s
possession, custody and control carry sufficient relevance and evidentiary
value and providing them does not subject it to undue burden See Fed. R.
Civ. P. 45 (c)(3)(iv), Int’l Ass ’n of Machinists and Aerospace Workers v. P&B
Transp., 2007 WL 4145974, at *2 (M.D. Fla. 2007),' Fadalla v. Life
Automative Products, Inc., 258 F.R.D. 501, 504 (M.D. Fla. 2007) (citing
Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004).

The discovery requests of Applicant are sufficiently tailored and directly
relate to the foreign proceedings / investigations and are limited to the above
referenced two accounts and two different transfers that occurred, through the
BoA and CHASE accounts listing CREDIT REGlSTRY as the beneficiary, in
May and June 2017 (as identified in Par. 21)_so that the South African Police
Services - Serious Commercial Crimes Unit Investigation (SAPA #

3471/1/2019) can continue and expand its investigations and prosecutions to

 

Iri Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for ludicial Assistance in obtaining evidence from Bank ot'America`
]'P Morgan Cl'iasc a/k/a Cliasc and Crcdit chistry Corp for usc iri a Forcign Tribunal and Pi'occcding - - - - Pag€ 23

 

 

10
ii
12
13
14
15
16
17
18

19

»20

21

22

23

24

25

26

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 24 of 27

6.

“follow the money” and include persons and entities (other than those already
identified) and their relationship the transfers through BoA, CHASE and/or
CREDIT REGISTRY and how they were involved in the internet fraud
against Applicant. See 1n re Consorcio Ecuatoriano, 2012 WL 23 691 66 at *25
(holding that discovery was appropriately tailored as it “limit[ed] the request
to information ” within a six year time period relating to one specific contract
and the deposition of a person most knowledgeable), with Advanced Micro
Devices, Inc. v. Intel Corp., 2004 U.S. Dist. LEXIS 2143 7 (on remand #om
the Supreme Court, the district court found the 1782 application to be
“unduly intrusive and burdensome [since there was] . . . no attempt to tailor

its application to the subject matter of the EC Complaint”).

Applicant’s Reguests Satist`ies Fed. R. Civ. P. Rules 26 & 45 Reguirements

a.

i.

ii.

FRCP Rule 26
Discovery under § 1782 is guided by the applicable standards found in the
Federal Rules of Civil Procedure. See 28 U.S.C. § 1782 (providing that,
“[t]o the extent that the order does not prescribe otherwise, the testimony or
statement shall be taken, and the document or other thing produced, in
accordance with the F ederal Rules of Civil Procedure).
A court may authorize early discovery for the parties’ and witnesses’
convenience and in the interests of justice. Fed. R. Civ. P. 26(d). Courts in
this district generally consider whether a plaintiff has shown “good cause”
for the early discovery. See, e.g., 10 Group, Inc. v. Does 1-65, 2010 WL
4055667, at *2 (N.D. Cal. 2010); Solarbridge Tech. v. John Doe, 2010 WL

3419]89 (N.D. Cal. 2010),' Semitool, 1nc. v. Tokyo Electron America, Inc.,

 

ln Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank ot'America_
]P Moi'gan Chasc a/k/a Chasc and Ci‘Cdit chistry Corp for usc in a Forcign Tribunal and Pi'occcding - - - - Pttg€ 24

 

 

10
ii
12
13
14
15
16
17
is
19
20
21
22
23
24

25

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 25 of 27

208 F.R.D. 273, 275-77 UV.D. Cal. 2002).

iii. The evidence needed by Applicants is in the possession, custody and control
of witnesses BoA, CHASE and CREDIT REGISTRY and is limited to
identifying information, such as names addresses and contact information
of the persons and entities related to the above referenced two accounts and
two different transfers that occurred, through the BoA and CHASE
accounts listing CREDIT REGISTRY as the beneficiary, in May and June
2017 (as identified in Par. 21) that is part of the South African Police
Services - Serious Commercial Crimes Unit lnvestigation (SAPA #
3471/1/2019) and which will also be part of the investigations and
prosecutions to “follow the money” to include persons and entities (other
than those already identified) who were part of the internet fraud against
Applicant, and what relationship the above transfers through BoA, CHASE
and CREDIT REGISTRY had on the fake, false and fraudulent emails,
domain names and documents that were used to defraud Applicant, most of
which originated in or were sent from South Africa. As such, the request
does not violate the requirements of Fed. R. Civ. P. Rule 26.

b. FRCP Rule 45
i. Under FRCP Rule 45(a)(1)(C) a subpoena may command a nonparty served
to produce documents that are in its “possession, custody, or control.”
ii. “Control is defined not only as possession, but as the legal right to obtain
the documents requested upon demand.” Searock v. Stripling, 736 F . 2d 65 0,
653 (2d Cir. 1984). “Control” may also be found where an entity has

“access to” and the “ability to obtain the documents.” Bank of New York v.

 

 

111 Re: Application of Edward Fagari against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank ofAmerica,
.TP Morgan Chasc a/k/a Cliasc and Ci'Cdit chistry Corp for usc in a Forcign Tribunal and Pi'occcding - - - - Ptlg€ 2 5

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25

 

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 26 of 27

iii.

iv.

Meridien BIAO Bank Tanzania Ltd., 1 71 F.R.D. 135, 144 (S.D.N. Y.

1997),' see also, e.g., 1n re Ski T rain Fire of November 11, 2000 Kaprun
Austria, 2006 WL 1328259, *5 (S.D.N.Y. 2006) (same),‘ Addamax Corp. v.
Open Software Found., Inc., 148 F.R.D. 462, 467 (D. Mass. 1993).
“Access” and “ability to obtain documents” is found where

“documents ordinarily flow freely between” persons or entities Hunter
Douglas, Inc. v. Comfortex Corp., No. CIV. A. M8-85, 1999 WL 14007, at
*3 (S.D.N.Y. Jan. 11, 1999).

The evidence needed by Applicant is or should be in the possession, custody
and control of witnesses BoA, CHASE and CREDIT REGISTRY as the
evidence relates only to the above referenced related to above referenced
two accounts and two different transfers that occurred, through the BoA and
CHASE accounts listing CREDIT REGISTRY as the beneficiary, in May
and June 2017 (as identified in Par. 21) which are included in the South
African Police Services - Serious Commercial Crimes Unit lnvestigation

(SAPA # 3471/1/2019) .

VIII. CONCLUSION

WHEREFORE, in view of the foregoing, Applicant prays (i) for an Order (in the form

attached) directing / permitting the issuance of subpoenas duces tecum (in the forms attached) to

witnesses BANK OF AMERICA, CHASE AND CREDIT REGISTRY to appear, testify and/or

produce the limited categories of testimony, information, documents information and records

and (ii) for such other and further relief as is just and appropriate and consistent with 28 U.S.C. §

1782.

Rcspectfully submitted,

 

ln Re: Application ofEdward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence ti'om Bank ot'America,
IP Morgai‘i Cliasc a/k/a Cliasc and Crcdit chistry Corp for usc in a Forcign Ti‘ibunal and Procccding - - - - Pag€ 2 6

 

OO\IO\<J\-l>-L»N>-

Case 2:19-mc-00019-RSL Document 1 Filed 02/21/19 Page 27 of 27

Dated: February , 2019

 

/s/,__, W/t/ . Jjew

Edwvard D. Fagan, Pro Se
590 NE Wavecrest Way
Boca Raton, FL. 33432
Tel. (561) 757-5432

Email: faganinternational@gmail.com
Applicant Pro Se

 

ln Re: Application of Edward l-`agan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from Bank of America`
JP Morgan Chasc a/k/a Cl'iasc and Crcdit chistry Corp for use in a Forcign Tribunal and Procccding - - - - Pag€ 2 7

 

